Citation Nr: 0207062	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  98-12 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to the assignment of a higher disability 
evaluation for residuals of a facial laceration, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to the assignment of a higher disability 
evaluation for residuals of an excision of the left knee 
retropatellar fat pad, currently evaluated as 20 percent 
disabling. 

3.  Entitlement to the assignment of a higher combined 
disability evaluation.

4.  Entitlement to the assignment of a higher (compensable) 
disability evaluation for sinusitis/pharyngitis.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1992 to 
January 1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, inter alia, assigned 
noncompensable evaluations to the disabilities currently on 
appeal. 

The case was previously before the Board in July 2000, at 
which time it was Remanded to afford the veteran a 
comprehensive medical examination.  The requested development 
was completed, and the assigned compensable evaluations were 
adjusted as set forth on the first page of this decision 
pursuant to a December 2001 rating.  The case is once again 
before the Board for appellate consideration of the issues on 
appeal because the claims remain in controversy.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim remains in controversy 
where less than the maximum available benefits is awarded).



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The residuals of a facial laceration disability are 
limited to complaints of slight tenderness of the affected 
area. 

3.  The appellant's residuals of an excision of the left knee 
retropatellar fat pad is without X-ray evidence of arthritis 
and is not shown to be productive of more than a moderate 
instability and moderate limitation of motion,

4.  The veteran has been assigned a 10 percent disability 
evaluation for his residuals of a facial laceration and a 20 
percent disability evaluation for residuals of a knee 
operation, for which the RO appears to have assigned a 
combined 20 percent evaluation.

5.  The veteran's sinusitis/pharyngitis is not shown to be 
productive of symptomatology warranting a compensable 
evaluation.


CONCLUSIONS OF LAW

1.  The schedular criteria for rating greater than 10 percent 
for residuals of a facial laceration disability have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 
1991 & Supp. 2001); 38 C.F.R. § 4.118-2, Diagnostic Code 7804 
(2001); see also new regulations at 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  

2.  A rating greater than 20 percent for residuals of an 
excision of the left knee retropatellar fat pad is not 
warranted.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.71, Diagnostic Code 
5257 (2001); see also new regulations at 66 Fed. Reg. 45630-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

3.  Entitlement to a combined 30 percent disability 
evaluation for the veteran's residuals of a facial laceration 
and for residuals of an excision of the left knee 
retropatellar fat pad is warranted.  38 U.S.C.A. §§ 1155 
(West 1991); 38 C.F.R. § 4.25 (2001).

4.  The schedular criteria for a compensable rating for 
sinusitis/pharyngitis have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107(a) (West 1991 & Supp. 2001); 
38 C.F.R. Part 4, § 4.97, Diagnostic Code 6510 (as in effect 
prior to and since October 1996); see also new regulations at 
66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The Board finds that the veteran was provided ample and 
adequate notice as to the evidence needed to substantiate his 
claims in the various rating decisions, statements and 
supplemental statements of the case and other development 
letters over the years. 

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
Multiple VA examinations have recently been afforded, and 
there is no suggestion as to the existence of any additional 
medical evidence that have not already been associated with 
the claim file.  The veteran has been offered an opportunity 
to submit additional evidence in support of his claims.  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim, and the Board will 
proceed with appellate disposition on the merits. 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue. 

Residuals of Facial Laceration

According to the Rating Schedule, disfiguring scars of the 
head, face or neck warrant a noncompensable evaluation if the 
disfigurement is slight.  Moderate disfigurement warrants a 
10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7800.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  Case law has interpreted 
38 U.S.C.A. § 1155 as implicitly containing the concept that 
the rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  

In Esteban, the Court ruled that the veteran, who had 
residuals of injury to the right side of his face, was 
entitled to separate ratings for disfigurement, a painful 
scar and muscle injury.  Thus, as a matter of law, the 
appellant was entitled to combine his 10 percent rating for 
disfigurement under Diagnostic Code 7800 with an additional 
10 percent rating for tender and painful scars under 
Diagnostic Code 7804 and a third 10 percent rating for facial 
muscle injury interfering with mastication under Diagnostic 
Code 5325.  The Court found that the critical element was 
that none of the symptomatology for any one of these three 
manifestations was duplicative of or overlapping with the 
symptomatology of the other two conditions.  Instead, each 
was separate and distinct in nature.  A precedent opinion of 
the VA General Counsel, VAOPGCPREC 23-97 (7/1/97), held that 
a claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, 
citing Esteban. 

In this case, the veteran was afforded a scars examination in 
September 2000.  Objectively, there was a zigzag scar noted 
on the left nasolabial area, which was reported as 
"slightly" tender to the touch.  The texture was reported 
as smooth, without ulcerations or breakdown of the skin.  
There was no elevation or depression of the scar or 
underlying tissue loss.  There was no inflammation, edema or 
keloid formation.  The scar was described as hypopigmented.  
The scar produced "[n]o disfigurement."  Diagnosis was 
scar, left nasolabial area from the previous minor suture 
closure of a facial laceration in April 1995.

Considering that the pertinent pathology identified to the 
service-connected disablement is limited to slight 
tenderness, a rating in excess of 10 percent is not 
demonstrated or approximated under Diagnostic Code 7804. 

Left Knee

Rating by analogy is appropriate where an unlisted condition 
is encountered, with evaluation rendered in accordance with 
the criteria for a listed closely related condition which 
approximates the anatomical localization, symptomatology and 
functional impairment.  38 C.F.R. §§ 4.20, 4.27; see also 
Lendenmann v. Principi, 2 Vet. App. 345 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).  

Under 38 C.F.R. § 4.71a, disability of the knee and leg is 
covered by Diagnostic Codes 5256 through 5263.  Under 
Diagnostic Code 5257, other impairment of the knee, involving 
recurrent subluxation or lateral instability, is rated 30 
percent when severe, 20 percent when moderate, and 10 percent 
when slight.

The evidence of record does not show that any of the 
manifestations contemplated for a rating higher than 20 
percent are present.  The evidence pertaining to the current 
severity of the knee disorder includes several recent VA 
examinations, as detailed below.

In March 1996, the veteran was afforded a VA examination.  A 
non-deforming and asymptomatic scar on the left knee was 
noted.  Range of motion was not limited.  There was no 
tenderness palpated vis-à-vis the knee joint.  Diagnosis, in 
pertinent part, was status post left knee surgery.

The veteran was afforded another VA examination in September 
2000.  The examiner noted the service-connected disability to 
be residual excision of the retropatellar fat pad of the left 
knee.  The veteran reported that he was now unable to squat 
and he noticed a burning sensation in the left knee.  He also 
claimed swelling if the knee popped.  Gait was unremarkable 
and without assistive device.  A faint nontender scar about 3 
centimeters in length was noted.  There was no swelling, 
effusion or tenderness noted.  No instability was 
appreciated.  Full range of motion was elicited without pain 
or crepitus.  He described some pain and burning with knee 
bends, but the examiner reported that knee bends could be 
performed normally.  X-rays were negative for any 
abnormality.  Diagnosis was chronic left patellar tendonitis 
with s/p retropatellar tendon fat pad excision and shaving of 
the bony and cartilage prominances near the left tibial 
tubercle.  The examiner noted the veteran's symptoms were 
mostly with flare-ups, and then pain and functional loss were 
no greater than moderate.  Otherwise, there was no 
incoordination, weakened movement or excessive fatigability 
noted.

In this case, the preponderance of the evidence is against 
any higher evaluation.  While no instability was 
demonstrated, the RO apparently assigned the 20 percent 
evaluation by analogy on the basis of history of flare-ups; 
the evidence certainly does not demonstrate a severe 
disability thereunder.  

Evaluation of the veteran's condition under other Diagnostic 
Codes would not be more beneficial to the veteran in the 
absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder.

Considering further that the injury in this instance is at 
the lower boundary of this evaluation level and that this 
rating spans much more extensive injuries than are involved 
here, the Board regards the assigned rating as adequate to 
also embrace the veteran's pain and any other symptomatology 
involved here.  38 C.F.R. §§ 4.40 and 4.55; see also DeLuca, 
supra.

Sinusitis

The severity of a disease of the nose and throat, for VA 
rating purposes, is by application of the criteria set forth 
in VA's Schedule for Rating Disabilities at 38 C.F.R. 4.97.  
The veteran's claim stems from an Application for 
Compensation or Pension received in March 1996.  Effective on 
October 7, 1996, the regulations pertaining to evaluations 
for diseases of the respiratory system changed.  See 61 Fed. 
Reg. 46720 (Sept. 5, 1996). 

Prior to October 7, 1996, a 10 percent rating for chronic 
sinusitis under Diagnostic Code 6510 contemplated moderate 
sinusitis with discharge or crusting or scabbing, infrequent 
headaches.  A 30 percent rating was warranted for severe 
sinusitis with frequently incapacitating recurrences, severe 
and frequent headaches, purulent discharge or crusting 
reflecting purulence.  A 50 percent rating was warranted for 
postoperative, following radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.

Effective on October 7, 1996, a 10 percent for sinusitis with 
nasal polyps under Diagnostic Code 6510 contemplates chronic 
parasinusitis manifested by one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent rating is warranted for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is warranted for 
chronic osteomyelitis following radical surgery, or; near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  An incapacitating episode 
means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Code 6514, Note 
(2001).

The veteran was afforded a VA examination in September 2000.  
The veteran claimed shortness of breath and coughing; 
however, the examiner did not associate the coughing to the 
service-connected disability.  He denied any history of nasal 
breathing obstruction.  The veteran reported no history of 
purulent discharge or headaches.  The examiner noted a 
history of treatment for pharyngitis but that the veteran was 
not then currently using any medicine for coughing or sinus 
problems.  Objectively, there was no tenderness over the 
sinuses.  The nose mouth and throat looked clear.  There was 
no nasal obstruction or inflammation noted.  Lungs exhibited 
normal breath sounds.  Sinus X-rays revealed what appeared to 
be mucosal thickening without polyps or air fluid level.  
There was no bony abnormality noted.  Diagnosis was 1) 
vasomotor rhinitis and probable chronic frontal sinusitis; 2) 
s/p treatment for frequent upper respiratory infections in 
the military;  and chronic cough, etiology undetermined, 
probable chronic bronchitis.  

In this case there is no evidence of incapacitating episodes 
or purulent discharge or the necessity of antibiotic 
treatment.  VA examinations were negative for active 
pathology, as was the veteran's discharge medical 
examination.  Under the circumstances, a compensable 
evaluation is not demonstrated or approximated.  

Combined Evaluation

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with the 
combined ratings table set forth in 38 C.F.R. § 4.25 (2001).

The veteran has been assigned a 10 percent disability 
evaluation for his residuals of a facial laceration and a 20 
percent disability evaluation for residuals of a knee 
operation.  The RO appears to have assigned a combined 20 
percent evaluation for these disorders.  However, in 
accordance with the combined ratings table in Section 4.25, a 
28 percent combined disability evaluation is the allowed 
combined rating for when a 10 percent evaluation is combined 
with a 20 percent evaluation (the veteran's disability 
evaluations in this case).  Moreover, the combined value is 
thereafter converted to the nearest degree divisible by 10, 
in this case 30 percent. 38 C.F.R. § 4.25 (a).  Accordingly, 
the Board is assigning a 30 percent combined disability 
evaluation.

Summary

Evaluation of the veteran's condition under other Diagnostic 
Codes would not be more beneficial to the veteran in the 
absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  Moreover, there is no 
indication that the respective disablements warranted any 
higher evaluation than that already assigned during any 
period contemplated by the current appeal.  See Fenderson, 
supra. 

There is no competent evidence of record which indicates that 
the veteran's disabilities have caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 



ORDER

Entitlement to increased evaluation for residuals of a facial 
laceration is denied. 

Entitlement to increased evaluation for residuals of an 
excision of the left knee retropatellar fat pad is denied.

Entitlement to a combined 30 percent disability evaluation 
for the veteran's residuals of a facial laceration and for 
residuals of an excision of the left knee retropatellar fat 
pad is granted.

Entitlement to increased evaluation for sinusitis/pharyngitis 
is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

